

113 S2253 IS: Health Care Fairness and Stability Act
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2253IN THE SENATE OF THE UNITED STATESApril 10, 2014Mr. Franken (for himself, Mr. Kirk, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Patient Protection and Affordable Care Act to provide for a temporary shift in the
			 scheduled collection of the transitional reinsurance program payments.1.Short titleThis Act may be cited as the
		  Health Care Fairness and Stability Act.2.Shift in the collection of the payment for the transitional reinsurance program(a)In generalSection 1341(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 18061(b)) is amended—(1)in paragraph (1)—(A)in subparagraph (A)—(i)by inserting beginning on January 1, 2018, after required to make payments; and(ii)by striking any plan year beginning in the 3-year period and all that follows through the end and inserting payments made under subparagraph (C) (as specified in paragraph (3));;(B)in subparagraph (B), by striking and uses and all that follows through the period and inserting ; and; and(C)by adding at the end the following:(C)the applicable reinsurance entity  makes reinsurance payments to health insurance issuers described
			 in subparagraph (A) that cover high risk individuals in the individual
			 market (excluding grandfathered health plans) for any plan year beginning
			 in the 3-year period beginning January 1, 2014, in an aggregate amount of
			 up to the total of the
			 aggregate contribution amounts described in paragraph (3)(B)(iv), subject
			 to paragraph (4).;(2)in paragraph (2), by striking paragraph (1)(B) and inserting paragraph (1)(C);(3)in paragraph (3)—(A)in subparagraph (A), by striking 2014 and inserting 2018; and(B)in subparagraph (B)—(i)in clause (ii), by striking administrative and inserting operational;(ii)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;(iii)by inserting after clause (ii), the following:(iii)the aggregate contribution amount for all States shall be based on the total amount of reinsurance
			 payments made under paragraph (1)(C);;(iv)by striking clause (iv), as so redesignated, and inserting the following:(iv)the aggregate contribution amount collected under clause (iii) shall, without regard to amounts
			 described in clause (ii), be limited to $10,000,000,000 based on the plan
			 years beginning in 2014, $6,000,000,000 based on the plan years
			 beginning in 2015, and $4,000,000,000 based on the plan years
			 beginning in 2016;;(v)in clause (v), as so redesignated, by striking clause (iii) each place that such term appears and inserting clause (iv); and(vi)by inserting after clause (v), the following:(vi)in addition to the contribution amounts under clauses (iii), (iv), and (v), each issuer’s
			 contribution
			 amount—(I)shall reflect its proportionate share of an additional
			 $20,300,000 for operational expenses for reinsurance payments for calendar
			 year 2014 and for reinsurance collections for calendar year 2018;(II)shall reflect its proportionate share of operational expenses for
			 reinsurance payments for calendar year 2015 and for reinsurance
			 collections for calendar year 2019; and(III)shall reflect its proportionate share of operational expenses for
			 reinsurance payments for calendar year 2016 and for reinsurance
			 collections for calendar year 2020; and(vii)collection of the contribution amounts provided for in clauses (ii) through (vi) shall be
			 initiated—(I)for calendar year 2014, not earlier than January 1, 2018;(II)for calendar year 2015, not earlier than January 1, 2019; and(III)for calendar year 2016, not earlier than January 1, 2020.;(4)in paragraph (4)—(A)in subparagraph (A)—(i)by striking contribution amounts collected for any calendar year and inserting amount provided under paragraph (5) for reinsurance payments described in paragraph (1)(C); and(ii)by striking ; and and inserting a period;(B)by striking subparagraph (B);(C)by striking that— and all that follows through the contribution in subparagraph (A) and inserting that the contribution;  and(D)in the flush matter at the end, by striking  paragraph (3)(B)(iv) and inserting the following: paragraph (3)(B)(v) and any amounts collected under clause (ii) of paragraph (3)(B) that, when
			 combined with the funding provided for under paragraph (5), exceed the
			 aggregate amount permitted for making the reinsurance
			 payments described in paragraph (1)(C) and to fund the operational
			 expenses of applicable reinsurance entities,; and(5)by adding at the end the following:(5)FundingTo carry out this section, there is
			 appropriated, out of any money in the Treasury not otherwise appropriated,
			 an amount equal to the aggregate
			 amount to be collected for plan years beginning in 2014 set forth in
			 paragraph (3)(B)(iv) for reinsurance
			 payments described in paragraph (1)(C), and an amount equal to the
			 contribution amounts set forth in paragraph (3)(B)(vi) to fund
			 operational expenses of applicable reinsurance entities..(b)Rule of constructionNothing in the amendments made by this section shall be construed to increase the amount of
			 payments to be collected under subsection (b)(1)(A) or to decrease the
			 amount of the reinsurance payments to be made under subsection (b)(1)(C)
			 of section 1341 of the Patient Protection and Affordable Care Act (42
			 U.S.C. 18061).(c)Medical loss ratioThe Secretary of Health and Human Services shall promulgate regulations or guidance to ensure that
			 health insurance issuers reflect changes made in section 1341 of the
			 Patient Protection and Affordable Care Act with section 2718 of the Public
			 Health Service Act (42 U.S.C. 300gg–18) and sections 1342 and 1312(c) of
			 the Patient Protection and Affordable Care Act (42 U.S.C. 18063 and
			 18032(c)).